ON REHEARING
PER CURIAM.
We withdraw our opinion of February 26, 1990, and substitute the following therefor.
Alonzo Plummer appeals from a conviction for manslaughter as a lesser included offense of second degree murder, with which he was charged. He argues that the trial court erred in reinstructing the jury. When the jury asked for clarification as to the definitions of second degree murder and manslaughter, the trial court refused defense counsel’s request that the definition of justifiable homicide be included in the instructions given. See Stockton v. State, 544 So.2d 1006 (Fla.1989).
The state, in its answer brief, has candidly conceded error as to the issue raised by appellant. Accordingly, appellant’s conviction and sentence are set aside and this cause is reversed and remanded for new trial.
ERVIN, WENTWORTH and BARFIELD, JJ., concur.